DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ker et al. (US 2014/0100343).
Ker listed various ethylene copolymers distribution in Table 2 with reversed comonomer distribution.  Ker ‘s Fig. 3 further demonstrates the short chain branch distribution (equivalent to the comonomer distribution).

    PNG
    media_image1.png
    159
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    134
    656
    media_image2.png
    Greyscale


					
    PNG
    media_image3.png
    26
    56
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    474
    676
    media_image4.png
    Greyscale

Apparently, Ker’s ethylene copolymers meet the Mn, Mw/Mn, MIR and comonomer distribution limitations of the instant claims.  
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ker et al. (US 2014/0100343).
Kur’s teaching is relied upon as shown above.  It is noted that Kur does not expressly describe the comonomer distribution in the polymer chain as “a span of content of copolymerized C3 to C40 alpha-olefins across the Mw/Mn of the polymer product that is no greater than 35% above or below a mean content of copolymerized C3 to Cao alpha- olefins across the Mw/Mn of the polymer product”.  However, the comonomer distribution in the polymer chain are conventionally measured by CDBI50, and according Ker’s CDBI50 ranging 64.9 to 71.7 (reflecting a narrow comonomer distribution in the polymer chain) disclosed in Table 2, one would have expected Ker’s ethylene copolymers inherently meet the comonomer distribution limitation of instant claim 2.
	Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, the burden of proof is shifted to the applicant to show an unobvious difference. In re Fitzgerald, 205 USPQ 594.  In re Fessmann, 180 USPQ 324.   Applicants have not met their burden to demonstrate an unobvious difference between the claimed product and the products of the prior art examples.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763